Exhibit 10.2

 

DEMAND PROMISSORY NOTE

 

Up To: $100,000

 

November 22, 2010

 

FOR VALUE RECEIVED, the undersigned, MPM ACQUISITION CORP., a Delaware
corporation (the “Borrower”), hereby promises to pay to RADIUS HEALTH, INC., a
Delaware corporation (the “Payee”), the principal amount due hereunder, not to
exceed One Hundred Thousand Dollars ($100,000) or, if less, the aggregate unpaid
principal amount of loans advanced by the Payee to the Borrower from and after
the date hereof (the “Loans”) and remaining outstanding.  All Loans shall be
interest bearing as set forth below and payable within ten (10) business days
after demand by the Payee thereof, which such demand shall not be made prior to
March 31, 2011.

 

The Loans shall bear interest on the unpaid principal amount from time to time
outstanding compounding annually at the rate of 0.41% per annum. Interest shall
be due and payable upon final payment of all unpaid principal amounts.

 

The Borrower irrevocably authorizes the Payee to make or cause to be made, at or
about the time of advance of any Loan evidenced by this Note, or by the end of
each calendar year, if not sooner, and at the time of receipt of any payment of
principal of this Note, an appropriate notation on the grid attached to this
Note, reflecting the making of such Loan or (as the case may be) the receipt of
such payment.

 

The Note may be prepaid in whole or in part at any time without penalty.  Each
payment made hereunder shall be applied first to unpaid interest and second to
the principal due.

 

No delay or omission on the part of the Payee in exercising any right hereunder
shall operate as a waiver of such right or of any other right of such Payee, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion.

 

Except for so long as MPM Asset Management LLC is a majority stockholder of
Borrower, the Borrower agrees to pay all costs and expenses, including without
limitation all costs of litigation and attorney’s fees, incurred or paid by the
Payee hereof in enforcing this Note on default.

 

The Payee agrees that:

 

(1) It shall not commence, or cause to be commenced, or join with any creditor
of the Borrower or any affiliate in commencing, any bankruptcy, insolvency,
receivership or similar proceeding against Borrower, and to the extent permitted
by applicable law, hereby waives any and all rights to do so; and

 

(2) It shall not make any claim against, cause any claim to be made against,
commence any action, suit or proceeding, cause any action, suit or proceeding to
be commenced, deliver notice rejecting any offer by, or cause to be delivered
notice rejecting any offer by, the Borrower or any affiliate relating to the
dissolution thereof or relating to or under Section 280 of the General
Corporation Law of the State of Delaware.

 

The Payee agrees that recourse under this Note shall be to the general unsecured
assets of the Borrower only and in no event to the officers, directors or
stockholders of the Borrower.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the Commonwealth of Massachusetts.

 

--------------------------------------------------------------------------------


 

The Payee represents to the Borrower that (a) the Payee has the corporate power
and authority to enter into this Note and make the loans contemplated hereby,
(b) the execution, delivery and performance of this Note by the Payee have been
duly authorized by all necessary corporate action and (c) each of the agreements
and covenants of the Payee contained in this Note are valid and binding
obligations of the Payee and are enforceable against the Payee in accordance
with its terms.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Note has been duly executed by the undersigned Borrower
and Payee, intending it to have effect as an instrument executed under seal, as
of the day and year first above written.

 

 

MPM ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Steven St. Peter

 

Name:

Steven St. Peter

 

Title:

President

 

 

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

/s/ B.N. Harvey

 

Name:   B.N. Harvey

 

Title:     Chief Financial Officer

 

--------------------------------------------------------------------------------


 

LOAN GRID

 

Date

 

Amount
of Loan

 

Amount of
Principal Paid

 

Balance of
Principal Unpaid

 

Notation
Made By:

11/22/2010

 

$

60,824.81

 

—

 

$

60,824.81

 

B.N. Harvey

 

4

--------------------------------------------------------------------------------